DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (US Publication 2015/0174926) in view of Sasaki (US Publication 2018/0326760).
With regards to claims 1 and 6, Kosuge teaches a control method of a tape printing apparatus (abstract; FIG. 1) which includes 
a print head (10) which pinches a tape (101) including a printing tape (101a) and a peeling tape (101b; [0041]) bonded to the printing tape between the print head (10) and a platen roller (103) and performs printing on the printing tape ([0042-0043; FIG. 9A-E), the platen roller (103) being configured to rotate to feed the tape to the print head ([0040]),
a half cutter (52) which includes a cutting blade (71) and a blade receiving member (72) provided between a tape discharge port (9; [0045]; FIG. 2) from which the tape is discharged and the print head and performs a blade closing operation in which the cutting blade cuts into the blade receiving member to cut one of the printing tape and the peeling tape without cutting the other ([0071]) and a blade opening operation in which the cutting blade which performed the cutting separates from the blade receiving member ([0087]; FIG. 9B), 
a discharge feeding section (17; [0051]) which is provided between the half cutter (71, 72) and the tape discharge port (9, located to the left side of 28 and 31) and feeds the tape toward the tape discharge port (FIG. 9A-E), the discharge feeding section being configured to rotate, while the platen roller (103) is not rotating ([0089-0090]; the printing action is stopped as taught in [0089], suggesting that the platen roller 103 of the print head 10 is stopped after completion of printing, which is followed by a discharging operation performed by feature 17), to discharge portions of the tape that are miscut ([0087-0090]), and  
the control method (performed by control circuit; [0046]) comprising: 
performing the blade closing operation using the half cutter in a state in which the rotation of the platen roller is stopped and subsequently performing the blade opening operation ([0086-0087]); and
causing the discharge feeding section (17) to rotate in a period from after the half cutter starts the blade opening operation ([0087, 0090]) when the rotation of the platen roller (103) is stopped and before the platen roller starts rotating ([0087] describes the half cutting occurs (i.e. both blade opening and closing operation occurs) when the printing is stopped (thus platen roller 103 is stopped), [0090] describes the discharging operation after the half cutting operation and before the platen roller 103 starts again in the next printing job).
However, Kosuge is silent regarding a control method of a tape printing apparatus which includes a discharge sensor which outputs different detection signals according to presence or absence of the tape in the discharge feeding section, the control method comprising: determining presence or absence of discharge portions of the tape that are miscut and located between the half cutter and the tape discharge port in the discharge feeding section based on the detection signal output from the discharge sensor during the rotation of the discharge feeding section.
Sasaki teaches a control method of a tape printing apparatus (abstract) which includes a discharge sensor (206; [0069]) which outputs different detection signals according to presence or absence of the tape in the discharge feeding section ([0069]), the control method comprising: determining presence or absence of discharge portions of the tape (“The sensing section 206 determines whether or not the printing tape T cut by the cutting section 203 is pinched and held between the discharge driving roller 111 and the discharge driven roller 141 …”; FIG. 2A, 6A-B) and located between the half cutter (11; [0061]; FIG. 2B) and the tape discharge port (at 12; [0069]; FIG. 2B) in the discharge feeding section based on the detection signal output from the discharge sensor (206) during the rotation of the discharge feeding section ([0069, 0125, 0137]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the discharge sensor and its control method as taught by Sasaki to the tape printing apparatus and control method of Kosuge to determine the presence or absence of the tape for “subsequent tape process without performing any special operations” ([0009]; Sasaki).  Thus, the combination of Kosuge and Sasaki would teach a control method of a tape printing apparatus (abstract) which includes a discharge sensor (206; [0069]; Sasaki) which outputs different detection signals according to presence or absence of the tape in the discharge feeding section ([0069]; Sasaki), the control method comprising: determining presence or absence of discharge portions of the tape that are miscut ([0087-0090]; Kosuge) and located between the half cutter (11; [0061]; FIG. 2B; Sasaki) and the tape discharge port (at 12; [0069]; FIG. 2B, Sasaki) in the discharge feeding section based on the detection signal output from the discharge sensor (206; Sasaki) during the rotation of the discharge feeding section ([0069, 0125, 0137]; Sasaki).


With regards to claim 2, Kosuge, as combined with Sasaki, teaches (citations to Kosuge) the control method of the tape printing apparatus according to claim 1, wherein the discharge feeding section (17, which includes 28, 29, 31, 33; FIG. 9A-E) operates during the blade opening operation ([0088]).

With regards to claim 3, Kosuge, as combined with Sasaki, teaches (citations to Sasaki) the control method of the tape printing apparatus according to claim 1, wherein when it is determined that the tape is not present in the discharge feeding section, the printing is not restarted ([0138-0139]; Sasaki).

With regards to claim 4, Kosuge, as combined with Sasaki, teaches (citations to Kosuge unless specified otherwise) the control method of the tape printing apparatus according to claim 3, wherein the tape printing apparatus further includes 
a full cutter (51; [0068]) which is provided between the tape discharge port (left of 28 and 33 in FIG. 9A-E) and the print head (10) and cuts the tape, the control method further comprising: 
using the full cutter (51) to cut off a printed portion of the tape which is printed before the half cutter performs the blade closing operation when it is determined that the tape is not present in the discharge feeding section ([0069, 0125, 0137-0138] of Sasaki; the full cutter is capable of being operated concurrently with the determination of the tape a t the discharge feeding section); and 
discharging the printed portion which is cut off from the tape discharge port using the discharge feeding section ([0090]).

With regards to claim 5, Kosuge, as combined with Sasaki, teaches (citations to Kosuge unless specified otherwise) the control method of the tape printing apparatus according to claim 1, wherein the tape printing apparatus further includes a notification section (8 of Kosuge or 9 of Sasaki), the control method further comprising: 
causing the notification section to perform error notification when it is determined that the tape is not present in the discharge feeding section ([0135]; Sasaki).


Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on page 6, Applicant argues that the references do not disclose or suggest the subject matter recited in claims 1 and 6.  For example, although Sasaki discloses, at paragraphs 0137-0139, detecting the presence of tape at a tray where papers are placed for printing or whether printed papers have been removed by a user, Sasaki does not disclose detecting the presence of tape, much less miscut tape, within the printing path.  
The Examiner respectfully disagrees with Applicant’s argument because Kosuge, as combined with Sasaki, does teach the claimed limitation.  Specifically, Sasaki clearly teaches a  tape printer (FIG. 1-2), similar to Kosuge and the instant invention.  Sasaki further teaches a detector (206, and the controller; [0069]) that “determines whether or not the printing tape T cut by the cutting section 203 is pinched and held between the discharge driving roller 111 and the discharge driven roller 141 (refer to FIGS. 6A and 6B) constituting the tape discharging mechanism 12, and outputs the determined result to the control section 200 (controller 218).”  Even though the sensor is not illustrated in the Figures, Sasaki clearly suggested that the sensor is “located between the half cutter (11; [0061]; FIG. 2B; “cut by the cutting section 203 is pinched” of [0069]) and the tape discharge port (at 12; FIG. 2B; “held between the discharge driving roller 111 and the discharge driven roller 141” of [0069])”.  Thus, Kosuge, as combined with Sasaki, would teach the invention as claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853